        Case 1:19-cv-00045-DAD-SAB Document 51 Filed 11/13/20 Page 1 of 1



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   JUAN R. VAZQUEZ,                                  )   Case No.: 1:19-cv-00045-DAD-SAB (PC)
                                                       )
12                    Plaintiff,                       )
                                                       )   ORDER GRANTING PLAINTIFF’S THIRD
13            v.                                           MOTION FOR EXTENSION OF TIME TO FILE
                                                       )   AN OPPOSITION
14                                                     )
     E. CONANNAN, et.al.,
                                                       )   (ECF No. 50)
15                    Defendants.                      )
                                                       )
16                                                     )

17            Plaintiff Juan R. Vazquez is appearing pro se and in forma pauperis in this civil rights action

18   pursuant to 42 U.S.C. § 1983.

19            Currently before the Court is Plaintiff’s third motion for an extension of time to file an

20   opposition to Defendants’ motion for summary judgment, filed November 12, 2020.

21            Good cause having been presented, it is HEREBY ORDERED that Plaintiff is granted thirty

22   (30) days from the date of service of this order to file an opposition.

23
24   IT IS SO ORDERED.

25   Dated:        November 13, 2020
26                                                         UNITED STATES MAGISTRATE JUDGE

27
28

                                                           1
